DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Sub tube    
Claim Objections
Claims 1, 3, 4 objected to because of the following informalities:  recommended to use hyphen with the term “sub tube” “sub-tube”.
Claims 1, 2 recites the term “to be”. The term “to be” is not a positive limitation inasmuch as the term is in future tense and implies a change in condition in the future.  This does not serve to limit the structure in the present tense. 
  Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  
Therefore, the “plane that crosses in the direction of extension of the sub tube,” “maximal cross-sectional area on a cross section of the first air chamber” of claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-4 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims will be examined as best understood.
Claim 1 recites the limitation "the direction of extension of the sub tube". There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites “wherein the sub tube cut by one plane that crosses in the direction of extension of the sub tube has a maximal cross-sectional area on a cross section of the first air chamber.” The limitation is not clear. What part of the kite does the one plane cross? As best understood the sub tube is intersected by a plane with the plane extending rearward in the same direction as the strut. However, how the plane creates a maximal cross-sectional area is not clear. Where is the maximal cross-sectional area? In which direction is the sub tube “cut” by the plane, length wise or laterally? 
Claim 3 recites the limitation "the plurality of sub tubes". There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4 rejected under 35 U.S.C. 103 as being unpatentable over Harrington et al (20160325831) in view of Bliamptis (4534525) in view of Sillat et al (6722396).
In regards to claim 1, Harrington discloses an inflatable kite including a main tube (Fig. 1 ref. 11) that defines a leading edge shape of the kite (as seen in Fig. 1) and a sub tube (ref. 12) that extends in a direction crossing a direction of extension of the main tube (as seen in Fig. 1, ref. 11 and ref. 12 form T shape), 
the inflatable kite comprising: 
a first air chamber, which constitutes the sub tube (seen at least in Fig. 2 ref. 17); 
Harrignton does not expressly disclose as taught by Bliamptis: a second air chamber, which constitutes the sub tube and which is disposed at a position that is farther from the main tube than from the first air chamber in the sub tube (Bliamptis teaches partitioning an inflatable structure, Fig. 2 ref. 37, creating chambers having a forward and rear chambers, such that a first chamber is farther forward that a second chamber); 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Harrington by providing for the sub tubes/struts to be divided such that a second air chamber, which constitutes the sub tube and which is disposed at a position that is farther from the main tube than from the first air chamber in the sub tube in order to prevent deflation of the entire sub tubes/struts in case of puncture. 
Harrignton does not expressly disclose as taught by Sillat:
a pressure regulator configured to adjust a pressure of the first air chamber and a pressure of the second air chamber (Sillat teaches a pressure regulator, ref. 29, which keeps pressure at a lower level in a chamber after the regulator, C5:15 “The helium is then throttled via the line 34 or via a pressure regulator 29 to the level of pressure that exists in the line 17 lying therebehind). 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Harrington by providing for a pressure regulator configured to adjust a pressure of the first air chamber and a pressure of the second air chamber in order to keep both chambers inflated to an optimal pressure without overpressurizing the structure.
Harrington as combined as combined further discloses:
wherein the sub tube cut by one plane that crosses in the direction of extension of the sub tube has a maximal cross-sectional area on a cross section of the first air chamber (as best understood, a plane intersecting the strut of Harrington, Fig. 1 ref. 12, at a lateral cross section), and 
while the pressure regulator of Harrington as combined causes a pressure differential in chambers before and after the regulator, Harrington as combined does not expressly disclose:
the pressure regulator regulates the pressure of the first air chamber to be lower than the pressure of the second air chamber in a steady flight of the inflatable kite. However, it would have been obvious to one having ordinary skill in the art at the time of filing was made to provide for the pressure regulator to regulate the pressure of the first air chamber to be lower than the pressure of the second air chamber in a steady flight of the inflatable kite in order to allow for bending of the strut during flight to avoid bursting or deflating the strut by having too great a pressure in the chamber to allow bending, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

In regards to claim 2, Harrington as combined discloses the inflatable kite according to claim 1, wherein the pressure regulator (Sillat ref. 29) regulates the pressure of the first air chamber to be higher than the pressure of the second air chamber in a flight of the inflatable kite at a high wind speed (Sillat ref. 29 pressure regulator accordingly differentiates the pressure between chambers of the sub tubes/struts, Harrington as combined discloses the claimed structure and is capable of performing the claimed limitations, see MPEP 2112.01).

In regards to claim 3, Harrington as combined discloses the inflatable kite according to claim 1, wherein the inflatable kite includes a plurality of the sub tubes (Harrington ref. 12, plurality of sub tubes/struts seen at least in Fig. 1), and the pressure regulator differentiates a pressure of one of the plurality of sub tubes and a pressure of another of the plurality of sub tubes in order to control a posture of the inflatable kite (Sillat ref. 29 pressure regulator, accordingly differentiates the pressure between chambers of the sub tubes/struts, Harrington as combined discloses the claimed structure and is capable of performing the claimed limitations, see MPEP 2112.01).

In regards to claim 4, Harrington as combined discloses the inflatable kite according to claim 2, wherein the inflatable kite includes a plurality of the sub tubes (Harrington ref. 12, plurality of sub tubes/struts seen at least in Fig. 1), and the pressure regulator differentiates a pressure of one of the plurality of sub tubes and a pressure of another of the plurality of sub tubes in order to control a posture of the inflatable kite (Sillat ref. 29 pressure regulator, accordingly differentiates the pressure between chambers of the sub tubes/struts, Harrington as combined discloses the claimed structure and is capable of performing the claimed limitations, see MPEP 2112.01).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure cited on PTO 892. The cited references display kites for wind surfing with inflatable struts and leading edges. The inflatable structures have integral chambers and as well as separate support struts.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICENTE RODRIGUEZ whose telephone number is (571)272-4798. The examiner can normally be reached M-TH 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSHUA HUSON can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.R./Examiner, Art Unit 3642                                                                                                                                                                                                        

/MEDHAT BADAWI/Primary Examiner, Art Unit 3642